                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

ANDREW TYLER VACTOR,                      : Case No. 3:20-cv-6
                                          :
       Plaintiff,                         : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
URBANA CITY SCHOOLS, et al.,              :
                                          :
       Defendants.                        :


          NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS


      You are hereby notified that Defendants Urbana City Schools, Charles Thiel, Bob

Huelsman, Darrell Thomas, Amy Paul, Jim Arter, Jan Engle, Sarah Finch, Jill Weimer,

Cathie Scott, Mildred Chamberlain, Jason Schultz, Scott Wasserman, and Daniel Shay

filed a Motion to Dismiss on February 21, 2020. (Doc. #19). You should receive a copy

of the Motion directly from Defendants.

      Your response must be filed with the Court not later than March 16, 2020. If you

fail to file a timely response, Defendants’ Motion to Dismiss may be granted and your

case dismissed.

February 24, 2020                             s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge
